DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-3, 5-11, 13-16, 18-21, 23, 25-26 are pending wherein claims 1, 9, 14, and 19 are in independent form. 
3.	Claims 1, 9, 14, 19, 26 have been amended. In view of amendment, rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
4. 	Claim 4, 12, 17, 22, 24 have been canceled. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 9, 14, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 5, 8, 9, 13, 14, 18, 19, 23, 25, 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US 20190297638 A1, hereinafter referred to as Park).
		Re claim 1, Park teaches a method (Abstract) comprising:
	(i) receiving, by an apparatus (eMBB user equipment), higher layer signaling (RRC signaling) from a base station, the higher layer signaling indicating location information of at least one pre-emption symbol within a slot (k OFDM symbols punctured/preempted for URLLC traffic), the at least one pre-emption symbol indicated in the higher layer signaling (k punctured/preempted OFDM symbols specified via RRC signaling) being excluded from a downlink data transmission (k punctured/preempted OFDM symbols are excluded from downlink data transmission (eMBB transmission) to the eMBB user equipment) (Fig. 1-2, Par 0060-0066, Par 0068, Par 0070-0073, Par 0080-0083, Par 0089, Par 0091);
	(ii) receiving, by the apparatus (eMBB user equipment), downlink control information (DCI) from the base station (receiving scheduling control information for scheduling unit P, Par 0059-0061), the DCI scheduling resources for the downlink data transmission within the slot (downlink control channel scheduling 
	(iii) receiving, by the apparatus (eMBB user equipment), from the base station, the downlink data transmission in accordance with a combination of the resources scheduled for the downlink data transmission by the DCI (Q OFDM symbols in the P interval) and the at least one pre-emption symbol indicated by the higher layer signaling (eMBB user equipment receives data over allocated Q OFDM symbols except the k punctured/preempted OFDM symbols) (Fig. 1-2, Par 0009-0012, Par 0059-0066, Par 0071-0073, Par 0088-0089, Par 0091).
		Claim 9 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 5, 13, 18, 23, Park teaches that the downlink data transmission comprises an aggregation of a plurality of transmissions of smaller 
		Re claim 8, Park teaches that the slot is a time division duplex (TDD) self-contained interval (subframe, slot or mini-slot in the time domain) (Par 0045-0046, Par 0053, Par 0059-0061).
		Re claim 14, Park teaches a method (Abstract) comprising:
	(i) transmitting, by a base station (base station), higher layer signaling (RRC signaling) to a user equipment (UE) (eMBB user equipment), the higher layer signaling indicating location information of at least one pre-emption symbol within a slot (k OFDM symbols punctured/preempted for URLLC traffic), the at least one pre-emption symbol indicated in the higher layer signaling (k punctured/preempted OFDM symbols specified via RRC signaling) being excluded from a downlink data transmission (k punctured/preempted OFDM symbols are excluded from downlink data transmission (eMBB transmission) to the eMBB user equipment) (Fig. 1-2, Par 0060-0066, Par 0068, Par 0070-0073, Par 0080-0083, Par 0089, Par 0091);
	(ii) transmitting, by the base station (base station), downlink control information (DCI) to the UE (transmitting scheduling control information for scheduling unit P, Par 0059-0061), the DCI scheduling resources for the downlink data transmission within the slot (downlink control channel scheduling Q OFDM symbols in the interval P), the resources scheduled for the downlink data 
	(iii) transmitting, by base station (base station), to the UE (eMBB user equipment), the downlink data transmission in accordance with a combination of the resources scheduled for the downlink data transmission by the DCI (Q OFDM symbols in the P interval) and the at least one pre-emption symbol indicated by the higher layer signaling (eMBB user equipment receives data over allocated Q OFDM symbols except the k punctured/preempted OFDM symbols) (Fig. 1-2, Par 0009-0012, Par 0059-0066, Par 0071-0073, Par 0088-0089, Par 0091).
		Claim 19 recites a base station performing the steps recited in claim 14 and thereby, is rejected for the reasons discussed above with respect to claim 14.
		Re claim 25, Park teaches that the at least one pre-emption symbol preempted for another data transmission (k preempted/punctured symbols are 
		Re claim 26, Park teaches that the at least one pre-emption symbol starts after a first symbol of the slot (k preempted/punctured symbols start after the first symbol, Fig. 1-2) (Fig. 1-2, Par 0060-0066, Par 0068, Par 0070-0073, Par 0080-0083, Par 0089, Par 0091).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 3, 10, 11, 15, 16, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1, 9, 14 and 19 above and further in view of Maattanen et al (US 20170105206 A1, hereinafter referred to as Maattanen).
		Re claims 2, 10, 15, 20, Park does not explicitly disclose that the DCI comprises an index, the index indicating the start position and the length in accordance with a pre-defined mapping relationship.
	Maattanen teaches that the DCI comprises an index (TDS indicator), the index indicating the start position and the length in accordance with a pre-defined mapping relationship (TDS indicator provides the start position and the duration of the allocated sub-subframe based on a predefined mapping relationship 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park by including the step that the DCI comprises an index, the index indicating the start position and the length in accordance with a pre-defined mapping relationship, as taught by Maattanen for the purpose of dynamically changing the downlink scheduling assignments to reduce latency, as taught by Maattanen (Par 0013, Par 0030).
		Re claims 3, 11, 16, 21, Park does not explicitly disclose that the index is one of a plurality of indices from a pre-defined mapping table, the pre-defined mapping table further comprising a plurality of start positions and a plurality of lengths corresponding to the plurality of indices.
	Maattanen teaches that the index is one of a plurality of indices from a predefined mapping table, the pre-defined mapping table further comprising a plurality of start positions and a plurality of lengths corresponding to the plurality of indices (plurality of TDS indicators provided in mapping table 1-4) (Fig. 5, Fig. 7, Table 1-4, Par 0030, Par 0065-0067, Par 0069-0078, Par 0080-0095).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park by including the step that the index is one of a plurality of indices from a pre-defined mapping table, the pre-defined mapping table further comprising a plurality of start positions and a plurality of lengths corresponding to the plurality of indices, as taught by Maattanen for the .
11.	Claims  6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above and further in view of Andersson et al (US 20170251465 A1, hereinafter referred to as Andersson).
Re claim 6, Park does not explicitly disclose that a demodulation reference signal (DMRS) is transmitted on at least the first symbol or the second symbol of the subframe.
Andersson teaches that a demodulation reference signal (DMRS) is transmitted on at least the first symbol or the second symbol of the subframe (Fig. 15B, Fig. 16-17, Par 0132, Par 0135, Par 0143, Par 0150-0154, Par 0166-0167).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Park by including the step that a demodulation reference signal (DMRS) is transmitted on at least the first symbol or the second symbol of the subframe, as taught by Andersson for the purpose of providing an improved channel estimate, as taught by Andersson (Par 0135).
Re claim 7, Park does not explicitly disclose that an additional DMRS is transmitted in the subframe.
Andersson teaches that an additional DMRS is transmitted in the subframe (Fig. 15B, Fig. 16-17, Par 0135, Par 0138-0139, Par 0143, Par 0150-0156, Par 0162, Par 0166-0167, Par 0174).


Relevant Prior Art
		Ji et al (US 20150334709 A1) to puncture a short TTI for allocation to a user equipment (low latency user) from a long TTI allocated to another/regular user equipment (Fig. 6-7).













Conclusion
 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473